DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed December 23, 2020 has been entered.  The specification, abstract, and claims 1 and 7 have been amended as requested.  Claims 6 and 12 have been cancelled.  Thus, the pending claims are 1-5 and 7-11.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to include the limitation “wherein the cross sections of the straight artificial grass yarns have at least two of the following shapes: a diamond shape, a wavy shape, a C shape, a D shape, an S shape, a W shape, a U shape, and an M shape.”  However, claim 1 already limits the cross sections of the straight yarns to having “a plurality of shapes.”  Thus, the claim includes both a broad limitation and a narrow limitation for the cross sectional shape of the straight filaments.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a plurality of shapes” and the claim also recites “at least two of the following shapes: a diamond shape, a wavy shape, a C shape, a D shape, an S shape, a W shape, a U shape, and an M shape,” which is the narrower statement of the range/limitation. . Thus, claim 1 is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claims 2-5 and 7-11 are also rejected for their dependency thereupon.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7 and 8 recite cross-sectional shapes not recited in parent claim 1.  Thus, claims 7 and 8 broaden the range of shapes instead of properly further limiting the shapes of claim 1.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 8, and 11 stand rejected under 35 U.S.C. 103 as being unpatentable over AU 2011101368 issued to Schlegel et al. in view of CN 105064170B issued to Jiang and US 2015/0354147 issued to Fowler et al. as set forth in section 7 of the last Office action (Non-Final Rejection mailed September 23, 2020).

Specifically, Schlegel discloses an artificial turf comprising a plurality of main tufts of fibers secured to a substrate, wherein each main tuft includes a plurality of base colored fibers and a least one fiber that is dissimilar in color to the base color (abstract and page 2, lines 1-7).  The base color may be one or more shades of green and the dissimilar color may be beige, faun, tan, or brown in order to simulate a dried or dead blade of grass (i.e., thatch) (abstract, col. 2, lines 8-11, and page 3, lines 17-24).  The main tufts have a pile height of 30-50 mm (page 2, lines 14-15).  The artificial turf may also include a plurality of secondary tufts and/or a plurality of roots-zone tufts (page 2, lines 18-22).  The root-zone tufts comprise fibers 12 in a wavy form or twisted, such as a knit-deknit curled structure (page 4, 28-31, page 7, lines 7-13 and lines 19-20, and Figure 3).  The yarn of the tufts preferably has a linear density of 9700 dtex (page 7, line 17).  The secondary tufts and/or root-zone tufts may be base colored or a dissimilar color (page 5, lines 24-25 and page 7, lines 11-13).  In one embodiment, the main tufts and root-zone tufts are tufted in alternating rows (page 5, lines 27-30 and Figure 3).  Note the fibers of the main tufts and the fibers of the secondary tufts will necessarily have at least one cross-sectional shape (Figure 3).  The substrate is preferably a convention primary backing fabric (page 7, lines 21-24).  The artificial turf includes a secondary backing of a hybrid emulsion (i.e., latex) (page 7, lines 21-24). 

Regarding exception (a), artificial turfs comprising filaments of different cross-sectional shapes are known in the art.  For example, Jiang discloses an artificial turf comprising pile yarns of straight synthetic grass fibers tufted into a base ground cloth and backed with an adhesive layer, a rubber layer and fiberglass reinforcement layer (abstract and Figure 1).  The shape and color of the pile is diversified in order to have an appearance similar to newly grown grass, withered grass, or natural “weeds” (abstract).  The pile has seven different colors of pile (abstract and section [0004]). The pile filaments may have a cross-sectional shape that is rectangular, S-shaped, V-shaped, diamond shape, or a single bar shape (section [0007] and Figure 1).  Figure 1 shows a single pile tuft having fibers with 5 different cross-sectional shapes:  (1) ribbon or single bar shape, (2) wavy or S-shape, (3) V-shape, (4) square or rectangular shape, and (5) diamond shape.  The different cross-sectional shapes provide a more natural looking grass by rendering the artificial turf less reflective (section [0024]).  Note different cross-sectional shapes will tend to result in different yarn thicknesses, all else being equal. See Figure 1, which shows different fiber thicknesses based upon the cross-sectional shape.  
Additionally, Fowler discloses an artificial turf having a backing layer and a plurality of rows of individual tufts tufted into said backing layer (abstract). Each tuft comprises at least three yarns per tuft and each one of the at least three yarn varies in at least one, preferably two or three, of material, color, texture, yarn denier, denier per filament, and cross-section (abstract and 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Schlegel invention by employing at least three pile filaments having different cross-sectional shapes and sizes (i.e., deniers), as taught by Jiang and Fowler, for the main tufts in order to better simulate natural grass.  Such a modification would have yielded predictable results to the skilled artisan.  Note the cross-sectional shape and denier of a filament or yarn is directly related to the filament or yarn thickness.  Different cross-sectional shapes for a like polymeric filament having a like denier will generally result in different filament thicknesses, while different deniers for like polymeric filaments having like cross-sectional shapes will necessarily result in different filament thicknesses.  Also note the number of different shapes per tufts and the combination of different shapes for the main tufts versus the root-zone tufts would have been within the level of ordinary skill in the art, wherein said shapes could be determined based upon a desired end application.  Therefore, exception (a) is held to be obvious over the cited prior art.
Regarding exception (b), Schlegel teaches the linear density of the artificial grass yarn is preferably 9700 dtex, but fails to teach a suitable linear density for the individual filaments of said yarn.  However, as noted above Fowler teaches yarn denier per tuft may be 3,000-60,000 (3,333-66,666 dtex), preferably 10,800-16,660 (12,000-18,444 dtex) and the denier per filament 
Regarding claim 5, which limits the color of the straight artificial grass yarns to being light green, dark green, yellow green, and withered yellow.  While Schlegel teaches the artificial grass yarns may be various shades of green and beige, faun, tan, or brown, the reference fails to explicitly teach the color of “withered yellow.”  However, the color faun (or fawn) is known as a light yellowish tan color, which could be interpreted as a “withered yellow.”  Additionally, it is noted that Jiang teaches the color of the artificial grass fibers are selected to have an appearance similar to newly grown grass, withered grass, or natural “weeds.”  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a color such as “withered yellow” to simulate withered grass as taught by Jiang.  Such a modification would have yielded predictable results to the skilled artisan (e.g., providing an artificial turf having a natural appearance similar to withered grass).  Thus, claim 5 stands rejected as being obvious over the cited prior art.
Regarding claims 7 and 8, as noted above, Jiang teaches five straight filaments each having a different cross-sectional shape, including a diamond shape and a wavy or S-shape. Additionally, Fowler teaches one of the three filaments may be highly textured to resemble thatch (sections [0026] and Figure 4).  Figure 4 shows highly textured yarn 106 with a different . 
Claim 2 stands rejected under 35 U.S.C. 103 as being unpatentable over AU 2011101368 issued to Schlegel et al. in view of CN 105064170B issued to Jiang and US 2015/0354147 issued to Fowler et al., as applied to claim 1 above, and in further view of US 3,346,916 issued to Elbert et al. as set forth in section 8 of the last Office action.
Schlegel, Jiang, and Fowler fail to teach the artificial grass filaments have different luster (i.e., matte versus bright surfaces).  However, it is known in the art to modify artificial grass filaments either chemically or mechanical to reduce luster thereof.  See, for example, Fowler, section [0026] and Elbert col. 1, lines 19-67.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention suggested by the Schlegel, Fowler, and Jiang references to vary the luster of the filaments in order to better simulate natural turf, as taught by Fowler and Elbert.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 2 stands rejected as being obvious over the cited prior art. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over AU 2011101368 issued to Schlegel et al. in view of CN 105064170B issued to Jiang and US 2015/0354147 issued .
Regarding claim 9, Jiang teaches the recited V-shape and Fowler teaches ribbed shapes, but the references fail to explicitly teach the other recited shapes.  However, it would have been readily obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any other known cross-sectional shape suitable for use as a synthetic grass filament.  For example, Craven discloses various cross-sectional shapes suitable for use as artificial grass filaments (page 8, lines 23-29, page 9, lines 4-8, Table 1, and Figure 7A-7L).  Said shapes include triangle, oval, rectangle, horseshoe (i.e., U-shaped), gull wing (i.e., ribbed), cross (i.e., X-shaped), diamond, circle, tube (i.e., hollow), star, egg-timer, and hexagon (Table 1 and Figures 7A-7L).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Schlegel invention by employing pile filaments having different cross-sectional shapes, as taught by Jiang, Fowler, and/or Craven, for both the main tufts and the root-zone tufts in order to better simulate natural grass.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 9 stands rejected as being obvious over the cited prior art.  
Claim 10 stands rejected under 35 U.S.C. 103 as being unpatentable over AU 2011101368 issued to Schlegel et al. in view of CN 105064170B issued to Jiang and US 2015/0354147 issued to Fowler et al., as applied to claim 1 above, and in further view of JP 5960557 issued to Hamamoto as set forth in section 10 of the last Office action.
Schlegel teaches the linear density of the artificial grass yarn is preferably 9700 dtex, but fails to teach a suitable linear density for the individual filaments of said yarn.  However, applicant’s claimed dtex ranges are known in the art.  For example, Hamamoto discloses an .  


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive.  In particular, it is noted that applicant does not address the teachings of the Fowler reference, which was newly added in the last Office action.
Applicant traverses the prior art rejection by arguing Schlegel and Jiang do not teach or suggest, alone or in combination, that the thicknesses of the straight artificial grass yarns are different (Amendment, page 8, 1st paragraph).  Applicant asserts different cross-sectional shapes will not necessarily result in different yarn thicknesses and provides two demonstrations (Amendment, page 8, 2nd paragraph).  In response, first, it was previously stated that different cross-sectional shapes will tend to result in different yarn thicknesses, all else being equal 
Applicant asserts the unique combination of features claimed provides beneficial effects to the artificial turf (Amendment, paragraph spanning pages 8-9 and page 9, 1st paragraph).  In response, the claims do not limit any particular properties achieved from the recited combination of features and applicant does not provide any specific evidence of unexpected results achieved from the claimed invention.  Thus, applicant’s argument is not necessarily supported by factual evidence nor commensurate in scope with the claimed invention.  Therefore, the above prior art rejections stand.



Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        February 17, 2021